Title: From Thomas Jefferson to Gideon Granger, 14 October 1801
From: Jefferson, Thomas
To: Granger, Gideon


Dear Sir
Washington Oct. 14. 1801.
Since my letter of this day sennight, the question as to the public offices has taken a turn different from what was then expected. neither of the two then named is to be vacant, but instead thereof the Postmaster general’s place. this being of equal grade, emolument, and importance, I propose it to your acceptance with the same satisfaction as either of the others. perhaps you will consider it as more eligible than the treasury, as that would have obliged you to call on your friends to become your sureties for 150,000 D. that being the sum fixed by law. judging of the feelings of others by my own, this would not have been pleasant. let me hear from you immediately, while the same reserve as to others is kept up. health and affectionate respect.
Th: Jefferson
